DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “wherein the terminals for connection between the pressure switch and the electric pump comprise a hydraulic terminal and an electronic terminal for connection to a pump external to the housing; and wherein the switch for the activation/deactivation of the electrical pump is connected to the electronic terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 1; the claim recites wherein the terminals for connection between the pressure switch and the electric pump comprise a hydraulic terminal and an electronic terminal for connection to a pump external to the housing; and wherein the switch for the activation/deactivation of the electrical pump is connected to the electronic terminal.
However the applicant indicated that support is found on page 1, lines 2-17, page 8 line 1-24 and Fig. 1-3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the terminals for connection between the pressure switch and the electric pump comprise a hydraulic terminal and an electronic terminal for connection to a pump external to the housing; and wherein the switch for the activation/deactivation of the electrical pump is connected to the electronic terminal.”
However as shown in the applicant’s figures and specification, the terminal 33 is directly connected to the pump 4 and also has a specific port for power 32. Also the specification disclosed that “ For the connection of the pressure switch 1 to the electric pump 4 terminals 33 which are passed through the hole 53 are arranged”. 
The specification fails to disclose the detail of the terminal 33 to include “a hydraulic terminal and an electronic terminal for connection to a pump external to the housing”  it’s unclear how the terminal 33 would include a hydraulic terminal and an electronic terminal for connection to a 
	For the purpose of examination the claim is read without the amended limitation.
 
Re Claim 6; the claim includes a limitation of “CAN BE”. The “CAN BE” does not positively recites that the microcontroller is actively programmed with the instruction to perform the recited limitation and the limitations of claim 6 is not currently stored in the controller to control that pump. 
Because the processes currently recited in the claim is not currently and actively stored in the controller, it’s unclear how the controller would perform the operation of pump control without the necessary instruction. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meza et al (US 2004/0009075).

Re Claim 1; Meza discloses an electronic pressure switch (Fig. 13, 200) comprising: 

b) a pressure sensor (116)
a circuit (214 208 210 209 etc.) provided with: 
i) a switch (216, the detail of the circuit includes the switch, See Fig. 19ab) for the activation/deactivation of an electric pump (10) external to the protective housing, (Par. 0093 and Fig. 13) [par. 0081 disclosed that the pump control system 200 can include a battery 202 or an AC power line (not shown) coupled to an analog-to-digital converter (not shown), an input power stage 204, a voltage source 206A or 206B, a constant current source 208, a pressure signal amplifier and filter 210, a current sensing circuit 212, a microcontroller 214, and an output power stage 216A or 216B coupled to the pump 10. The components of the pump control system 200 can be made with integrated circuits mounted on a circuit board (not shown) that is positioned within the motor assembly 20. As shown in Fig. 1, the motor assemble (20) which houses the motor control system including the switch is external to the pump 10, therefore the switch 216 is external to the pump 10]
ii) terminals (bus) for connection between the switch (200) for the activation/deactivation and the electric pump external to the housing
iii) a power supply terminal (204), 
d) a microcontroller (214) for controlling the switch, (216)  which receives signals from the pressure sensor, (116)
wherein the electrical circuit comprises a current sensor (212) connected to the microcontroller (214), wherein the pressure sensor, (116) the electrical circuit and the microcontroller  are arranged on the inside of the protective housing, such that it constitutes an electronic pressure switch with autonomous protection functions.(Fig. 1, Par. 0081; The components of the pump 

Re Claim 6; Meza discloses wherein the microcontroller can be programmed to operate according to:
 a) a mode in which the switch (31) closes when the pressure sensor -2) detects the falling to a pressure below a minimum pressure (Pmin) and the switch (31) opens when the pressure sensor {2) detects the rising to a pressure above a maximum pressure (Pmax); or according to 
b) a mode in which the switch (31) opens when the pressure sensor (2)-detects a pressure below a minimum pressure (Pmin), or according to 
c) a mode in which the switch (31) opens when the pressure sensor (2) detects a pressure above a maximum pressure (Pmax), or according to
d) a mode in which the switch (31) opens when the pressure sensor (2) detects the falling to a pressure below a minimum pressure (Pmin) and the switch (31) closes when the pressure sensor (2) detects the rising to a pressure above a maximum pressure (Pmax).
The claim does not positively recites the function of claim 6 and also since Meza discloses a microcontroller, the microcontroller can also be programmed to perform the entire claim. For instance Par. 0021 discloses the microcontroller is programmed to generate an oscillating control signal if the sensed pressure is approaching a shut-off pressure and the pump is operating in a low-flow mode, and the microprocessor is programmed to generate a shut-off control signal if the sensed pressure is equal to or greater than the shut-off pressure and there is no flow through the pump.

Re Claim 7; Meza discloses wherein the microcontroller is configured to measure the number of pressure oscillations per time unit. (Fig. 13 and 31)

Re Claim 8; Meza discloses wherein the microcontroller is configured to emit an alarm signal or to open the switch (31) if the number of cycles of starting and stopping of the pump per time unit exceeds a maximum frequency.(Par. 0102, stalling of the pump is considered as exceeds a maximum frequency)

Re Claim 10; Meza discloses wherein the microcontroller is a programmable microcontroller. (Fig. 13, Par 0021)

Re Claim 11; Meza discloses comprising a power supply (202).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Amakusa. (US 2005/0017662)

Re Claim 2; Meza discloses wherein the current sensor (212).

However Amakusa discloses the current sensor comprises a Hall probe or a coil sensor. 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the current sensor with the sensor disclosed by Amakusa, motivated by the desire to efficiently detect current when present. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Wikfors et al. (2008/0021663)

Re Claim 3; Meza discloses a pressure sensor. 
Meza does not disclose wherein the pressure sensor (2) consists of a pressure sensor and a transducer.
However Wikfors discloses wherein the pressure sensor consists of a pressure sensor (26, 27) and a transducer (14).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a transducer to the pressure sensor of Meza so the accurate reading is sent to the controller so that the pump could be operated effectively. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Wikfors et al. (2008/0021663)

Re Claims 4 and 5; Meza discloses the microprocessor 578 then determines whether the current is less than A_Shut_off. If the current is less than A_Shut_off, the microprocessor 578 turns the pump 10 off (at 644) and returns to START.
Meza does not disclose simultaneous detection of a current below a minimum current threshold by the current sensor and of a pressure below a minimum pressure (Pmin) and
 wherein the microcontroller (gC) is configured to open the switch (31) in the case of detection of a current (I) above a maximum current threshold (Imax) by the current sensor (34).
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a safety feature in the pump by measuring current and stopping the transmission of power to the pump when the current is greater than a threshold, motivated by the desire to protect the pump from overcurrent. 

Claims 9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Buan (US 2009/0299306)

Re Claim 9; Meza disclosure has been disclosed above
Meza does not disclose comprising a user interface for setting the parameters of the pressure switch, the user interface comprising a keyboard, indicator lights and a display screen (P).
However Buan discloses a user interface (210) for setting the parameters of the pressure switch, the user interface comprising a keyboard (212), indicator lights (the screen 210 is an LED which can serve as a light indicator) and a display screen (210). (Par. 0045)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a user interface to the device of Meza in order to operate the pump

Re Claims 14, 16; Meza disclosure has been disclosed above. 
Meza does not disclose wherein the switch, the current sensor, the terminals and the power supply are arranged on a first board and the microcontroller, the keyboard) and the display screen are arranged on a second board.
However Buan discloses wherein electric components including the pressure sensor (31), the terminals (116) are arranged on a first board (104), (Fig 4) and
 the microcontroller (200), the keyboard (212) and the display screen (210) are arranged on a second board (208).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used a plurality of circuit boards to adequately house the components necessary for the operation of the pump so that the form factor of the pump is minimized. 

Re Claims 15 and 17; Buan disclosure wherein the first board and second board are arranged at different levels, one above the other. (Fig. 1-5)


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Wikfors et al. (2008/0021663) and further in view of Buan (US 2009/0299306)

Re Claim 12; Meza disclosure has been disclosed above. 

However Buan discloses wherein electric components including the pressure sensor (31), the terminals (116) are arranged on a first board (104), (Fig 4) and
 the microcontroller ( 200), the keyboard (212) and the display screen (210) are arranged on a second board (208).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used a plurality of circuit boards to adequately house the components necessary for the operation of the pump so that the form factor of the pump is minimized. 

Re Claim 13; Buan disclosure wherein the first board and second board are arranged at different levels, one above the other. (Fig. 1-5)
Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive. Applicant argued Meza does not disclose the amended including wherein the terminals for connection between the pressure switch and the electric pump comprise a hydraulic terminal and an electronic terminal for connection to a pump external to the housing; and wherein the switch for the activation/deactivation of the electrical pump is connected to the electronic terminal.
However as indicated above, the amended is not supported and also unclear how both power and fluid is sent through the same terminal. 

The claim was understood by the examiner as the pump is external to the housing which includes the switch. With this interpretation, the examiner indicated that fig. 1 and par 0081 shows that the switch is located within the housing 20 external to the pump 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Branecky US 2008/0095638 discloses in Fig. 2 of a pump controller with a housing external from a pump

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL KESSIE/Primary Examiner, Art Unit 2836